John A. Fogleman, Justice. I concur in the result, but I fear that the language of the majority opinion can and will be taken to mean that intoxication, under our workmen’s compensation act can only result from the use of alcohol. I do not feel that this is the intention sought to be expressed in the act. To me, the word intoxication, in the compensation act, should be taken to denote a condition produced by the voluntary ingestion or use of a substance, or substances, which alone, or in combination, impair the mental and physical faculties of an employee to the extent that he is incapable of carrying on his accustomed work without danger to himself. See definitions of “intoxicant,” “intoxicate,” “intoxicated” and “intoxication” in Webster’s New International Dictionary, Second Edition and Webster’s Third New International Dictionary. See also Reeves v. Carolina Foundry & Machine, 194 S.C. 403, 9 S.E. 2d 919; Commonwealth v. Schuler, 157 Pa. Super. 442, 43 A. 2d 646. I certainly agree that there is substantial evidence to show that the alcohol consumed by appellee was not the sole cause of his condition, but I do not agree that this alone eliminates intoxication as the sole cause of his injury. I agree that there is evidence upon which the Workmen’s Compensation Commission could base a finding that Letsch did not know or suspect that the pills lie was taking upon the doctor’s prescription would cause intoxication, or would intensify the effects of alcohol ingested by him. I do not think that one can be said to have taken the intoxicating substance voluntarily unless he knew, or should have known, its possible effects.